DETAILED ACTION
“Apparatus and Method to Make a Metal Mesh”
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 is objected to because of the following informalities:  
Clarity - 
In claim 6, line 2: “wherein it comprises” Examiner suggests “further comprising”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Clams 1-5 and 13 repeatedly recite the clause “on each occasion” in limitations such as: “a first welding unit configured to weld on each occasion,” “a third feed group configured to feed on each occasion,” and “a second welding unit to weld on each an apparatus, and claiming method steps within an apparatus claim renders unclear what statutory category the invention belongs in.
	Claim 1 and 13 also recite the limitation “positioning during use”/“positioned during use;” these recitations render the metes and bounds of the claims indefinite as it is unclear what limitation is imparted upon the claims by the recitations “during use.” Do the recitations relate to something that happens “during use” of the apparatus? The metal mesh? The third feed group? The second welding unit? Examiner notes that no structural or functional limitations appear to be added to the claims through the recitations “during use.”
	 Claim 1 recites the phrase “wherein it comprises” in line 11. This phrase renders the metes and bounds of the claim indefinite because it is unclear to what component the term “it” refers. Is “it” the apparatus? If so, Examiner notes that this statement is unnecessary because, without the statement, the next bullet point is already in a list of components that make up the apparatus. Is “it” the third feed group? Or some other component?
Claim 7 recites the limitation "said movement axis" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes that while no 
Claim 8 recites the limitation "said movement axis" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes that while no “movement axis” is defined in parent claim 4, a “movement axis” is defined in claim 6. Should claim 8 depend on claim 6?
Claim 9 recites the limitation "said movement axis" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes that while no “movement axis” is defined in parent claim 4, a “movement axis” is defined in claim 6. Should claim 9 depend on claim 6?
Claim 10 recites the limitation "said reception and movement unit” in line 2. There is insufficient antecedent basis for this limitation in the claim. Examiner notes that while no “reception and movement unit” is defined in parent claims 4 and 9, a “reception and movement unit” is defined in claim 6. Should claim 10 depend on claim 6, or should claims 9 and 10 depend upon claim 6?
For examination purposes, claims 7-9 will be considered to depend upon claim 6. 
	Claim 13 recites the phrase “wherein it comprises” in line 10. This phrase renders the metes and bounds of the claim indefinite because it is unclear to what component the term “it” refers. Is “it” the method? If so, Examiner notes that this statement is unnecessary because, without the statement, the next bullet point is already in a list of components that make up the method. Is “it” the third feed group? Or some other component?
	Claims 6 and 11-12 are rejected for depending upon rejected claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Su (KR20160130933A; hereafter “Su;” reference is made to the attached machine translation) in view of Anagnostopoulos (US 10,926,315 B2).
Regarding Claim 1
Su discloses: an apparatus (100) to make a metal mesh (6, fig. 2d; Pg. 2, ¶9), said apparatus (100): 
wherein at least two first longitudinal rods (1) lying on a first feed plane (as in fig. 2a) are welded on each occasion to a transverse rod (2) lying on a second feed plane parallel to said first feed plane (fig. 2a) by a first welding unit (3a, fig. 4) configured to weld on each occasion to said first longitudinal rods (1) the transverse rod (2; Pg. 3, ¶2) to obtain a reticular semi-worked product (product of fig. 2a); 
a third feed group (14; Fig. 15a) configured to feed on each occasion a second longitudinal rod (7; Pg. 3, ¶6) lying on a third feed plane parallel to said second feed plane and positioning it during use parallel to said first longitudinal rods (1) of said reticular semi-worked product (this positioning is shown clearly in fig. 2d
a second welding unit (30; fig. 15b) to weld on each occasion the second longitudinal rod (7) to said transverse rods (2; Pg. 6, ¶3). 
Su further teaches that the mesh (6) of figure 2a is formed by a conventional process of welding longitudinal wires (1) to transverse wires (2; Pg. 2, ¶2).
Su does not specify that the first longitudinal rods (1) are fed in first directions by a first feed group; and the transverse rods (2) are fed in a second direction, transverse to the first directions, by a second feed group.
Anagnostopoulos teaches an apparatus for forming a metal mesh (3) by feeding longitudinal wires (6) and transverse wires (2) to a welding unit (27; col. 4, ln. 54-58). Anagnostopoulos teaches that many means for feeding the longitudinal and transverse wires are known in the art including: feeding from spools (7), through a straightener (9) to a cutter (11) and wire storage (19; col. 4, ln. 59-67). Such wires are then fed along first and second directions, orthogonal to each other (as in fig. 4A) for welding of the mesh (3; which corresponds to the reticular semi-worked product of the instant invention).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the apparatus of Su wherein the first and second rods are fed in their respective directions by feed groups (i. e. coils and further processing means such as the straightener and cutter). One of ordinary skill in the art would have been motivated to include such feed groups because Su teaches that the first longitudinal rods and transverse rods are welded together using conventional means (Pg. 2, ¶2) and Anagnostopoulos teaches that conventional means for providing rods (or wires) to a welding unit for forming a metal mesh include such 
Regarding Claim 2
Su in view of Anagnostopoulos discloses the apparatus as in claim 1.
Su does not specify wherein said second feed group is configured to move linearly, on each occasion, one of said transverse rods. 
Anagnostopoulos teaches that each transverse rod (2) is moved linearly by a feed group (7/9/11/19; col. 4, ln. 59-67).
Examiner notes that when the feed groups of Anagnostopoulos are incorporated into the apparatus of Su - as detailed in reference to claim 1, above - this claim limitation is met by the combination.
Regarding Claim 3
Su in view of Anagnostopoulos discloses the apparatus as in claim 2.
Su further teaches wherein said first welding unit (3a) is positioned along, and extends in a direction parallel to, said second direction (D2; annotated fig. 15b), and the transverse rods (2) are inserted, on each occasion, into the first welding unit (3a).
Su does not specify wherein said second feed group is disposed at one end of the first welding unit.
Anagnostopoulos teaches that each transverse rod (2) is moved linearly by a feed group (7/9/11/19; col. 4, ln. 59-67), the second feed group (7/9/11/19) is positioned at the upstream end of the welding unit (27). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the apparatus of Su wherein the 

    PNG
    media_image1.png
    568
    794
    media_image1.png
    Greyscale

Regarding Claim 4
Su in view of Anagnostopoulos discloses the apparatus as in claim 1.
Su further teaches wherein said third feed group (14; Fig. 15a) is configured to move linearly along an axis of feed (A, annotated fig. 18b) on each occasion, one of said second longitudinal rods (7; Pg. 3, ¶6) to the second welding unit (30; Pg. 7, ¶7). 
Regarding Claim 5
Su in view of Anagnostopoulos discloses the apparatus as in claim 4.
Su further teaches wherein said second welding unit (30) is positioned along, 
Regarding Claim 11
Su in view of Anagnostopoulos discloses the apparatus as in claim 1.
Su does not teach wherein at least one of either said longitudinal rods or said transverse rods is fed from stores with rods that are pre-sized, already straightened and cut to size. 
Anagnostopoulos teaches an apparatus for forming a metal mesh (3) by feeding longitudinal wires (6) and transverse wires (2) to a welding unit (27; col. 4, ln. 54-58). Anagnostopoulos teaches that many means for feeding the longitudinal and transverse wires are known in the art including: feeding from spools (7), through a straightener (9) to a cutter (11) and wire storage (19; col. 4, ln. 59-67). Such wires are then fed along first and second directions, orthogonal to each other (as in fig. 4A) for welding of the mesh (3; which corresponds to the reticular semi-worked product of the instant invention). Examiner notes that the wires temporarily held in the wire storage (19) are “stores with rods that are pre-sized, already straightened and cut to size.”
Examiner notes that when the feed groups of Anagnostopoulos are incorporated into the apparatus of Su - as detailed in reference to claim 1, above - the limitation “wherein at least one of either said longitudinal rods or said transverse rods is fed from stores with rods that are pre-sized, already straightened and cut to size.“ is met by the combination.
Regarding Claim 12
Su in view of Anagnostopoulos discloses the apparatus as in claim 1.
Su does not teach wherein at least one of either said longitudinal rods or said transverse rods is fed with rods coming from a coil.
Anagnostopoulos teaches an apparatus for forming a metal mesh (3) by feeding longitudinal wires (6) and transverse wires (2) to a welding unit (27; col. 4, ln. 54-58). Anagnostopoulos teaches that many means for feeding the longitudinal and transverse wires are known in the art including: feeding from spools (7), through a straightener (9) to a cutter (11) and wire storage (19; col. 4, ln. 59-67). Such wires are then fed along first and second directions, orthogonal to each other (as in fig. 4A) for welding of the mesh (3; which corresponds to the reticular semi-worked product of the instant invention). 
Examiner notes that when the feed groups of Anagnostopoulos are incorporated into the apparatus of Su - as detailed in reference to claim 1, above - the limitation “wherein at least one of either said longitudinal rods or said transverse rods is fed with rods coming from a coil” is met by the combination.
Regarding Claim 13
Su discloses: a method to make a metal mesh (6, fig. 2d; Pg. 2, ¶9) which comprises:
welding a transverse rod (2) to at least two first longitudinal rods (1) by means of a first welding unit (3a) to obtain a reticular semi-worked product (product of fig. 2a; 
feeding with a third feed group (14; Fig. 15a), on each occasion, a second this positioning is shown clearly in fig. 2d);
welding, with a second welding unit (30; fig. 15b), on each occasion the second longitudinal rod (7) to said transverse rods (2; Pg. 6, ¶3).
Su further teaches that the mesh (6) of figure 2a is formed by a conventional process of welding longitudinal wires (1) to transverse wires (2; Pg. 2, ¶2).
Su does not specify that the method comprises:
feeding, in first directions, at least two first longitudinal rods lying on a first feed plane and by means of a first feed group; 
feeding, in a second direction transverse to the first directions, on each occasion, a transverse rod lying on a second feed plane, parallel to said first feed plane, by means of a second feed group;
Anagnostopoulos teaches an apparatus and method for forming a metal mesh (3) by feeding longitudinal wires (6) and transverse wires (2) to a welding unit (27; col. 4, ln. 54-58). Anagnostopoulos teaches that many means for feeding the longitudinal and transverse wires are known in the art including: feeding from spools (7), through a straightener (9) to a cutter (11) and wire storage (19; col. 4, ln. 59-67). Such wires are then fed along first and second directions, orthogonal to each other (as in fig. 4A) for welding of the mesh (3; which corresponds to the reticular semi-worked product of the instant invention).
It would have been obvious to one of ordinary skill in the art before the effective . 
Claim 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Su (KR20160130933A; hereafter “Su;” reference is made to the attached machine translation) in view of Anagnostopoulos (US 10,926,315) - as applied to claims 1 (and 4), above - in further view of De Schutter et al (US 4,667,707; hereafter “Schutter”).
Regarding Claim 6
Su in view of Anagnostopoulos discloses the apparatus as in claim 1.
Su does not disclose wherein it comprises a reception and movement unit configured to receive said reticular semi-worked product from said first welding unit and to move it, along a movement axis, toward said second welding unit, said reception and movement unit defining a support plane for said reticular semi-worked product which is located parallel to said first feed plane and said second feed plane. 
Schutter teaches an apparatus (fig. 1) for making a metal mesh that comprises a first welding unit (38/251) for welding first longitudinal rods (34) to transverse rods (35) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the apparatus of Su to include a reception and movement unit configured to receive said reticular semi-worked product from said first welding unit and to move it, along a movement axis, toward said second welding unit, said reception and movement unit defining a support plane for said reticular semi-worked product which is located parallel to said first feed plane and said second feed plane. Utilizing a reception and movement unit to move a semi-worked product from a first welding unit to a second welding unit is known in the art, as taught by Schutter (fig. 1; col. 9, ln. 56 - col. 10, ln. 10). Providing a reception and movement unit, and adding space between the first and second welding units, allows for proper positioning of additional longitudinal or transverse wires while also facilitating continuous production of a plurality of products, as suggested by Schutter )col. 10, ln. 11-21). 
Regarding Claim 7
Su in view of Anagnostopoulos and Schutter discloses the apparatus as in claim 6.
Su does not specify wherein said axis of feed is orthogonal to said movement axis. 
Examiner notes that if the semi-worked product of Su were to be moved in a direction from the first welding unit (3a) to the second welding unit (30), such movement would take place along a movement axis (M, annotated fig. 18b) that is orthogonal to the axis of feed (A). Thus, when a reception and movement unit is added to the apparatus of Su - as described in reference to claim 6, above - the movement axis of the reticular semi-worked product would be orthogonal to the axis of feed. 
Regarding Claim 8
Su in view of Anagnostopoulos and Schutter discloses the apparatus as in claim 6.
Su does not specify wherein said movement axis is parallel to said second direction. 
Examiner notes that if the semi-worked product of Su were to be moved in a direction from the first welding unit (3a) to the second welding unit (30), such movement would take place along a movement axis (M, annotated fig. 18b) that is orthogonal to the axis of feed (A). Thus, when a reception and movement unit is added to the apparatus of Su - as described in reference to claim 6, above - the movement axis of the reticular semi-worked product would be parallel to the second direction.
Regarding Claim 9
Su in view of Anagnostopoulos and Schutter discloses the apparatus as in claim 6.
Su does not specify wherein said first direction is parallel to said movement axis.
Schutter discloses that the reception and movement unit translates the semi-worked product (36) along a first movement axis (annotated fig. 1) and a second 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the apparatus of Su in view of Anagnostopoulos and Schutter wherein the reception and movement unit translates the reticular semi-worked product in more than one direction, one of which is parallel to the first direction. Such construction is known in the art as shown by Schutter (annotated fig. 1).

    PNG
    media_image2.png
    725
    1196
    media_image2.png
    Greyscale

Allowable Subject Matter
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject Su (KR20160130933A), Anagnostopoulos (US 10,926,315) and De Schutter et al (US 4,667,707; hereafter “Schutter”) have been identified as the closest references to the instant invention. While these references teach many features of the instant invention, as described in the 35 USC 103 rejection of claims 1-9 and 11-13, above, none of these references make any suggestion that incorporating a rotation and positioning member between the first welding unit and the reception and movement unit, wherein the rotation and positioning member is configured to rotate said reticular semi-6worked product. As such, claim 10 is deemed to make a non-obvious contribution over the prior art of record, when considered along with parent claims 1, 4, 6, and 9. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed on the attached PTO-892 and not relied upon are cited to show apparatuses with similar features to those of the instant invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L PARR whose telephone number is (303)297-4427.  The examiner can normally be reached on Monday - Thursday: 7:30 a.m. to 4:30 p.m. MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Katie L. Parr/Examiner, Art Unit 3725 

/EDWARD T TOLAN/Primary Examiner, Art Unit 3725